CAMPBELL, District Judge.
This is a motion on behalf of the defendant for a bill of particulars.
Demands 1, 2, 7 and 9 should be answered ; as to demand 8 it will be sufficient for plaintiff to give the number of hours per week of each week he will claim he was actively employed and engaged in the work of the defendant, and he will not be required to give a schedule of the days and hours.
It is true that the institution of the action is a sufficient demand, where a demand is required, but plaintiff having alleged the making of a demand prior to the institution of this action, he should answer that demand.
Demands 3, 4, S and 6 are disallowed, as the plaintiff could not answer them without obtaining such information by an examination before trial' of the defendant, its officers, books and papers. The information so requested is in the exclusive possession of the defendant, and not of the plaintiff.
Settle order on notice.